Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
Applicant cites the specification on page 12 of the response and makes various allegations regarding non-claimed subject matter.  For example, Applicant alleges “paragraph [0002] of the specification defines ‘digital credentials,’ in no uncertain terms, as digital badges that act as a certification of user eligibility.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paragraph [0002] of the specification defines ‘digital credentials,’ in no uncertain terms, as digital badges that act as a certification of user eligibility) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Indeed, Applicant does not even attempt to define what a digital badge could possibly be and why Applicant believes something discussed in the background of the application is somehow a requirement of the claims.  Indeed, 
The rest of this paragraph and the next paragraph appear to discuss the specification more with no argument regarding Sarkar with respect to the claims.  As no argument is present, no response is necessary.  
Applicant then alleges “By contrast, Sakar fails to disclose, read on, teach, or suggest the explicitly claimed limitations below.”  Applicant then appears to quote part of the abstract of Sarkar and alleges “Thus, even from the summaries of the instant claims and the prior art, it is clear that the Sakar reference is completely irrelevant and is therefore not analogous to the instant claims and should not have been used as a prior art reference.”  Applicant fails to provide any argument as to why Applicant believes Sarkar, which is properly used as a 102 reference against all claim limitations, is somehow “completely irrelevant”.  Applicant is directed to the below rejections, which fully detail how Sarkar discloses the claims.  
Applicant then alleges “It should be noted that the burden of proof, in a first non-final office action (or, in this case, a first action interview office action (FAI OA), is on the Examiner to provide evidence that ‘each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference’ as set forth above.”  Applicant continues by alleging “In the FAI OA, the Examiner only states that”, appears to copy in a portion of the FAI OA, and alleges “However, the instant claims provide significantly more claim elements and details than simply servers, degradation functions, probability functions, and requests.”  Applicant goes on to allege” 
However, Applicant requested entrance into the FAI program, which mandates the style of rejection provided in the FAI OA.  The Examiner remembers the first FAI application he worked on, in which he wrote up a sentence for every claim as to how the claim was being rejected.  This was disapproved and sent back to the Examiner.  The Examiner was informed in this kick back that he was only allowed to write a single sentence for an entire ground of rejection.  This is the program that Applicant decided to enter via the FAI request dated 5/30/2018.  The Examiner did not enter this application into the FAI program nor did the Examiner have any desire to examine this application within the constraints of the FAI program.  Rather, Applicant explicitly requested entrance into a program which mandates single sentence rejections for entire grounds of rejection.  
However, Applicant then did not even schedule and hold an interview, which is the entire purpose of this program.  The Examiner is floored by Applicant’s request for entrance into and approval for being in the FAI program, followed by Applicant’s complete disregard for the program itself.  The program is called “First Action Interview” prior to the FAI OA being argued by Applicant.  However, Applicant decided not to have this interview, in which Applicant and the Examiner would have discussed the merits of the rejection as well as how to overcome such a rejection via potential amendments, as is the purpose of the program.  Applicant chose not to take advantage of the program which Applicant requested entrance into and, indeed, chose not to take advantage of the compact prosecution opportunities offered by this program.  Had Applicant never filed a FAI request, a full normal non-final office action would have been sent out in February.  Applicant is now attempting to blame the Examiner for Applicant’s own failure to follow through in the FAI program.  This is not the Examiner’s fault.  
In fact, we should have taken care of all arguments presented by Applicant and the Examiner’s entire response thereto in this interview, prior to the FAI OA being argued by Applicant.  The Examiner is entirely confounded by Applicant’s actions during prosecution of this application thus far.  As just noted, we should be in a totally different stage of prosecution and we would be in a totally different stage of prosecution right now had Applicant followed the requirements of the FAI program or never filed a request for entrance into the FAI program in the first place.  
All arguments by Applicant regarding Applicant’s belief that the previous FAI OA was faulty since it does not copy in every word of every claim and separately argue such are moot since Examiners are not even allowed to do this in the FAI program, which Applicant requested this application be examined under.  The Examiner has followed this program as the USPTO instructed him to.  Applicant has not followed this program in any fashion.  
a digital credential generation system.”  To the contrary, Sarkar clearly discloses the digital credential generation system of claim 1 as follows:
Sarkar discloses a digital credential generation system comprising:
A digital credential issuer device comprising (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, such as the authentication server, authentication device, or the like, for example);
A processing unit comprising one or more processors (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, processor(s), for example);
One or more network interfaces configured to securely transmit data to a digital credential platform server (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, communication interfaces, buses, or the like, as examples); and
Memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes the digital credential issuer device to (Figure 1, 2, 4, 5, and associated written description, as well as all 
Receive a request to generate a first digital credential for a credential receiver, based on a first digital credential template (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; authentication request, for example);
Access, from the digital credential platform server, the first digital credential template, wherein the first digital credential template comprises a first set of eligibility criteria, and a degradation function applicable to digital credentials generated based on the first digital credential template (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; accessing prior data, thresholds, behavior data, degradation function, and the like, for example);
Determine, based on the first set of eligibility criteria, whether to generate a digital credential based on the first digital credential template for the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-
In response to determining that the credential receiver is eligible for a digital credential based on the first digital credential template, generate a first digital credential based on the first digital credential template, and issue the first digital credential to the credential receiver, wherein the degradation function is applicable to the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; generating authentication information, for example); and
Transmit data to the digital credential platform server confirming issuance of the first digital credential to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; transmit such to other components or devices, such as other components of the authentication server or authentication device, as examples); and
A digital credential platform server comprising (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that 
A processing unit comprising one or more processors (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, processor(s), for example); and
Memory coupled with and readable by the processing unit, and storing therein a set of instructions which, when executed by the processing unit, causes the digital credential platform server to (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, memory, for example):
Receive, from a client device, a request for a status of the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; authentication request, for example);
Retrieve the degradation function applicable to the first digital credential, in response to the request (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; degradation function, for example);

Calculate a current magnitude associated with the first digital credential, by executing the degradation function and providing the numerical value as input to the degradation function (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; calculate probability, authentication decision, or authentication information, for example);
Transmit the current magnitude associated with the first digital credential to the client device in response to the request (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; transmit the above to the client, for example).  
Therefore, Applicant is incorrect.  
generation system.”  To the contrary, Sarkar clearly discloses a digital credential generation system, such as in claim 1:
Sarkar discloses a digital credential generation system comprising:
A digital credential issuer device comprising (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, such as the authentication server, authentication device, or the like, for example);
A processing unit comprising one or more processors (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, processor(s), for example);
One or more network interfaces configured to securely transmit data to a digital credential platform server (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, communication interfaces, buses, or the like, as examples); and

Receive a request to generate a first digital credential for a credential receiver, based on a first digital credential template (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; authentication request, for example);
Access, from the digital credential platform server, the first digital credential template, wherein the first digital credential template comprises a first set of eligibility criteria, and a degradation function applicable to digital credentials generated based on the first digital credential template (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; accessing prior data, thresholds, behavior data, degradation function, and the like, for example);

In response to determining that the credential receiver is eligible for a digital credential based on the first digital credential template, generate a first digital credential based on the first digital credential template, and issue the first digital credential to the credential receiver, wherein the degradation function is applicable to the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; generating authentication information, for example); and
Transmit data to the digital credential platform server confirming issuance of the first digital credential to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; transmit such to other components or devices, such as other 
A digital credential platform server comprising (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, such as the authentication server, authentication device, or the like, for example):
A processing unit comprising one or more processors (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, processor(s), for example); and
Memory coupled with and readable by the processing unit, and storing therein a set of instructions which, when executed by the processing unit, causes the digital credential platform server to (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, memory, for example):
Receive, from a client device, a request for a status of the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; authentication request, for example);
Retrieve the degradation function applicable to the first digital credential, in response to the request (Exemplary 
Determine a numerical value corresponding to a duration of time between the issuance of the first digital credential to the credential receiver and the receipt of the request for the status of the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; calculate degradation, for example);
Calculate a current magnitude associated with the first digital credential, by executing the degradation function and providing the numerical value as input to the degradation function (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; calculate probability, authentication decision, or authentication information, for example);
Transmit the current magnitude associated with the first digital credential to the client device in response to the request (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 
Applicant continues by again citing Sarkar’s abstract and alleges “Thus, instead of disclosing a ‘digital credential generation system’ which generates digital badges (i.e., digital badges that act as a certification of user eligibility), Sakar discloses the unrelated concept of user authentication, utilizing authentication data generated by the user, and not generated by the system.”  Again, the claims are not directed to any badges of any kind.  Applicant is arguing non-claimed subject matter.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a ‘digital credential generation system’ which generates digital badges (i.e., digital badges that act as a certification of user eligibility)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It has been proven above that Sarkar discloses a digital credential generation system.  
Applicant follows this up by alleging “For at least this reason, the FAI OA has failed to establish anticipation of the claim limitations by the Sakar reference, and Applicant respectfully requests the allowance of all claims.”  However, Applicant has not even argued any limitation from the claims yet.  Applicant has only argued the preamble with respect to non-claimed subject matter.  
a digital credential issuer device”.  The same arguments apply.  Sarkar discloses such a digital credential issuer device at least as follows:
A digital credential issuer device comprising (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, such as the authentication server, authentication device, or the like, for example);
A processing unit comprising one or more processors (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, processor(s), for example);
One or more network interfaces configured to securely transmit data to a digital credential platform server (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, communication interfaces, buses, or the like, as examples); and
Memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes the digital credential issuer device to (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, memory, for example):

Access, from the digital credential platform server, the first digital credential template, wherein the first digital credential template comprises a first set of eligibility criteria, and a degradation function applicable to digital credentials generated based on the first digital credential template (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; accessing prior data, thresholds, behavior data, degradation function, and the like, for example);
Determine, based on the first set of eligibility criteria, whether to generate a digital credential based on the first digital credential template for the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; determining if the probability is greater than the threshold, for example);

Transmit data to the digital credential platform server confirming issuance of the first digital credential to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; transmit such to other components or devices, such as other components of the authentication server or authentication device, as examples);
Applicant then provides the same exact allegations with respect to “receiving a request to generate a first digital credential for a credential receiver, based on a first digital credential template”.  The same arguments apply.  
Applicant then alleges “Furthermore, Sakar is absolutely silent regarding a digital credential template.  The idea of a digital credential template, or in fact, any 
Applicant then provides the same exact allegations with respect to the access limitation.  The same arguments apply.  
Applicant then provides the same exact allegations with respect to the determine and in response to limitations.  The same arguments apply.  
Applicant then provides the same exact allegations with respect to many other limitations.  The same arguments apply.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sarkar (U.S. Patent Application Publication 2016/0253486).
Regarding Claim 1,
Sarkar discloses a digital credential generation system comprising:
A digital credential issuer device comprising (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, such as the authentication server, authentication device, or the like, for example);
A processing unit comprising one or more processors (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, processor(s), for example);
One or more network interfaces configured to securely transmit data to a digital credential platform server (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, communication interfaces, buses, or the like, as examples); and
Memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by 
Receive a request to generate a first digital credential for a credential receiver, based on a first digital credential template (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; authentication request, for example);
Access, from the digital credential platform server, the first digital credential template, wherein the first digital credential template comprises a first set of eligibility criteria, and a degradation function applicable to digital credentials generated based on the first digital credential template (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; accessing prior data, thresholds, behavior data, degradation function, and the like, for example);
Determine, based on the first set of eligibility criteria, whether to generate a digital credential based on the first digital credential template for the credential receiver 
In response to determining that the credential receiver is eligible for a digital credential based on the first digital credential template, generate a first digital credential based on the first digital credential template, and issue the first digital credential to the credential receiver, wherein the degradation function is applicable to the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; generating authentication information, for example); and
Transmit data to the digital credential platform server confirming issuance of the first digital credential to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; transmit such to other components or devices, such as other components of the authentication server or authentication device, as examples); and

A processing unit comprising one or more processors (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, processor(s), for example); and
Memory coupled with and readable by the processing unit, and storing therein a set of instructions which, when executed by the processing unit, causes the digital credential platform server to (Figure 1, 2, 4, 5, and associated written description, as well as all citations below that describe the functionality of the devices, memory, for example):
Receive, from a client device, a request for a status of the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; authentication request, for example);
Retrieve the degradation function applicable to the first digital credential, in response to the request (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-
Determine a numerical value corresponding to a duration of time between the issuance of the first digital credential to the credential receiver and the receipt of the request for the status of the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; calculate degradation, for example);
Calculate a current magnitude associated with the first digital credential, by executing the degradation function and providing the numerical value as input to the degradation function (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; calculate probability, authentication decision, or authentication information, for example);
Transmit the current magnitude associated with the first digital credential to the client device in response to the request (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; transmit the above to the client, for example).  

Claim 9 is a method claim that is broader than system claim 1 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that is broader than system claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Sarkar discloses the memory of the digital credential issuer device storing further instructions which, when executed by the processing unit, causes the digital credential issuer device to (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures):
Receive a second request to generate a second digital credential for the credential receiver, based on a second digital credential template (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; as above, another time, for example);
Access the second digital credential template, wherein the second digital credential template comprises a second degradation function different from the degradation function, wherein the second degradation function is applicable to digital credentials generated based on the second digital credential template (Exemplary Citations: for example, Paragraphs 
In response to determining that the credential receiver is eligible for a digital credential based on the second digital credential template, generate a second digital credential based on the second digital credential template, and issue the second digital credential to the credential receiver, wherein the second degradation function is applicable to the second digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; as above, another time, for example).  
Regarding Claim 10,
Claim 10 is a method claim that is broader than system claim 2 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that is broader than system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Sarkar discloses that the degradation function applicable to digital credentials generated based on the first digital credential template is a time-based non-linear degradation function (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 175, 180-186, 209-215, and associated figures; degradation function that changes based on length of time, for example).  

Claim 11 is a method claim that is broader than system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Sarkar discloses that calculating the current magnitude associated with the first digital credential comprises (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures):
Querying the digital credential platform server to retrieve additional non-expired digital credentials issued to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; previous events, authentications, and the like, for example);
Retrieving, from the digital credential platform server, data indicating that at least one additional non-expired digital credential is issued to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures);
Revising the degradation function applicable to the first digital credential issued to the credential receiver, based on the at least one additional non-expired digital credential issued to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-
Executing the revised degradation function to calculate the current magnitude associated with the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; using the degradation function that is based on all events, authentications, and the like, for example).  
Regarding Claim 12,
Claim 12 is a method claim that is broader than system claim 4 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that is broader than system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Sarkar discloses that calculating the current magnitude associated with the first digital credential comprises (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures):
Subsequent to the issuance of the first digital credential to the credential receiver, monitoring a physical environment associated with the credential receiver using a plurality of sensors, and detecting a plurality of 
Determining a plurality of activities performed by the credential receiver within the physical environment, based on the detected user actions (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; events, for example);
Revising the degradation function applicable to the first digital credential issued to the credential receiver, based on the predetermined plurality of activities performed by the credential receiver within the physical environment (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; as above, for example); and
Executing the revised degradation function to calculate the current magnitude associated with the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; as above, for example).  
Regarding Claim 13,
Claim 13 is a method claim that is broader than system claim 5 and is rejected for the same reasons.  

Claim 20 is a medium claim that is broader than system claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Sarkar discloses the memory of the digital credential issuer device storing further instructions which, when executed by the processing unit, causes the digital credential issuer device to (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures):
Subsequent to the issuance of the first digital credential to the credential receiver, receive a second request to update the issuance of the first digital credential to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; further authentication or usage or event, for example);
Determine an updated first set of eligibility criteria for updating the issuance of the first digital credential to the credential receiver, wherein the updated first set of eligibility criteria is determined based on the current magnitude associated with the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; further authentication or usage or event, for example);

In response to determining that the credential receiver is eligible to be reissued the first digital credential, reissue the first digital credential to the credential receiver (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; further authentication or usage or event, for example).  
Regarding Claim 14,
Claim 14 is a method claim that is broader than system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Sarkar discloses the memory of the digital credential platform server storing further instructions which, when executed by the processing unit, causes the digital credential platform server to (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures):
Determine an expiration time for the first digital credential issued to the credential receiver, based on the degradation function applicable to 
Regarding Claim 15,
Claim 15 is a method claim that is broader than system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Sarkar discloses the memory of the digital credential platform server storing further instructions which, when executed by the processing unit, causes the digital credential platform server to (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures):
Determine a valuation of the first digital credential, based on the degradation function applicable to the first digital credential (Exemplary Citations: for example, Paragraphs 112-114, 119-123, 127-143, 145-155, 159-167, 169-175, 180-186, 189-197, 201, 205, 209-215, and associated figures; degradation, probability, etc., for example).  
Regarding Claim 16,
Claim 16 is a method claim that is broader than system claim 8 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432